DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/30/2021 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 6/23/2022”.  Applicant’s amendments of claims 1, 8 and 16; cancellation of claim 7 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-6, 8-17 are pending wherein claim 1 is independent.  

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, the limitation “the leads are disposed in a layer different from a layer” could be amended to avoid repeating “the leads are disposed in a first layer different from a second layer” as shown above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the source electrodes" and “the drain electrodes” in line 9 and line 10; “the leads” in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-6 and 8-17 are rejected due to their dependencies on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “on” “in” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “function word indicating close proximity” “a function word to indicate position within limits” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-6, 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0162822 A1 hereinafter Park) in view of Lee, Won-se (US 2017/0012094 A1 hereinafter Lee).
Regarding Claim 1, Park discloses in Figs 4 and 5: An array substrate, comprising: an underlay (110);
a thin film transistor (TFT) structure layer (all layers in TFT of a sub pixel SP) disposed on the underlay, the TFT structure layer comprising:
a plurality of thin film transistors (TFTs: Fig 4 [0054, 0057]) and wherein each of the TFTs comprises one source electrode (140), one drain electrode (145), a bottom gate electrode (130), and a top gate electrode (135) stacked above the bottom gate electrode (It is noted that even though Park discloses in [0069] that layers 140 and 145 can be formed of multiple metal layers, Park does not specify how these layers are arranged in the TFT structure), and 
a light-emitting layer (170/160/180) disposed on the TFT structure layer, wherein the light-emitting layer comprises a plurality of light-emitting units (SP in Fig 4 emitting red, green, blue or white light) , each of the light-emitting units includes a light-emitting region (region where 170 is formed on the first electrode 160), and a projection of the leads projected on the underlay has no overlapping with a projection of the light-emitting regions projected on the underlay (See Fig 5 and mark-up for claims 1 and 2).
Park does not specifically disclose: a plurality of leads, the leads contact top surfaces of the drain electrodes, and the leads are disposed in a layer different from a layer where the source electrodes and the drain electrodes are located.
However, Lee in a similar device discloses in Fig 9: a plurality of leads (CM2, CM3 making contact between drain electrode CM1 and pixel electrode 120), the leads (CM2 and CM3) contact (interpreted broadly to read on direct and indirect contact) top surfaces of the drain electrodes (CM1), and the leads are disposed in a layer (IL3 and PL) different from a layer (ILD1, GI1, GI2) where the source electrodes and the drain electrodes are located [0107, 0110]. 
References Park and Lee are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Park with the specified features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lee and Park so that a plurality of leads, the leads contact top surfaces of the drain electrodes, and the leads are disposed in a layer different from a layer where the source electrodes and the drain electrodes are located as taught by Lee in Park’s device this provides a high resolution organic light-emitting display device for improving a life span of the display by reducing a space limitation of via holes that are critical factors when designing a high resolution pixel [0008].
Regarding Claim 2, Park and Lee disclose: The array substrate according to claim 1, Park discloses in Figs 4 and 5: wherein the light-emitting units (subpixels SP) are arranged in an array (See Fig 4), and a gap (see mark-up below) is provided between the light-emitting regions of each two adjacent light-emitting units, and the projection of the leads projected on the underlay falls within a projection of the gaps projected on the underlay(110) (See mark-up below) [0061]. Note that as shown below in the mark-up, the spacing between light emitting regions of any two sub pixels will comprise the projects of the leads which overlaps with projection of the gaps onto the underlay 110.

    PNG
    media_image1.png
    353
    618
    media_image1.png
    Greyscale


Regarding Claim 3, Park and Lee disclose: The array substrate according to claim 1, Park discloses in Figs 4 and 5:wherein the light-emitting units (SP) comprise at least one of red light-emitting units, green light-emitting units, and blue light-emitting units [0061].

Regarding Claim 4, Park and Lee disclose: The array substrate according to claim 1, Park discloses in Figs 4 and 5: wherein the TFT structure layer comprises: a first planarization layer (PAS), wherein the leads (140/145 portions – see mark-up for claim 7 and [0069 of Park wherein he discloses that 140/145 are formed of multiple metal layers) are disposed on the first planarization layer (PAS); and a second planarization layer (PLN) disposed on the first planarization layer and covering the leads (See Fig 5) [0069, 0071].

Regarding Claim 5, Park and Lee disclose: The array substrate according to claim 4, Park discloses in Figs 4 and 5:wherein the light-emitting layer comprises a first electrode (160) disposed on the second planarization layer (PLN), two ends of the first electrode are extended out of the light-emitting region (See Fig 5), and one end of the first electrode is connected to the lead (portion of 145 in mark-up for claim 7) through the second planarization layer (PLN) [0071,0069].

Regarding Claim 6, Park and Lee disclose: The array substrate according to claim 1, Park discloses in Figs 4 and 5: further comprising a pixel defining layer (BNK) disposed on the second planarization layer (PLN), wherein the pixel defining layer is provided with an opening (OP) arranged corresponding to the light-emitting region (region covered by 170) , and the first electrode (160) in the light-emitting region is exposed from the opening (OP) [0073].

Regarding Claim 8, Park and Lee disclose: The array substrate according to claim 4, Park discloses in Figs 4 and 5: wherein the TFT structure layer comprises: 
an active layer (120) disposed on the underlay: 
a first gate insulating layer (GI) disposed on the active layer; 
a first gate electrode layer (130) disposed on the first gate insulating layer, wherein the first gate electrode layer comprises the bottom gate electrodes (See Fig 5);
 a second gate insulating layer (ILD1) disposed on the first gate insulating layer (GI) and covering the first gate electrode layer; 
a second gate electrode layer (135) disposed on the second gate insulating layer, wherein the second gate electrode layer comprises the top gate electrodes (See Fig 5); and 
an interlayer dielectric layer (ILD2) disposed on the second gate insulating layer and covering the second gate electrode layer (135); 
wherein the source electrode and the drain electrode are disposed on the interlayer dielectric layer (ILD2) and connected to the active layer (120) through the interlayer dielectric layer (ILD2) , the second gate insulating layer (ILD1) , and the first gate insulating layer (GI) [0066,0067,0071].

Regarding Claim 10, Park and Lee disclose: The array substrate according to claim 1, Park discloses in Figs 4 and 5:A display device, comprising the array substrate of claim 1 [0003]. 

Regarding Claim 11, Park and Lee disclose: The display device according to claim 10, Park discloses in Figs 4 and 5:wherein the light-emitting units are arranged in an array (See Fig 4), and a gap (see mark-up for claim 2) is provided between the light-emitting regions of each two adjacent light-emitting units, and the projection of the leads projected on the underlay (110) falls within a projection of the gaps projected on the underlay. (See mark-up for claim 2) [0061]. Note that as shown below in the mark-up, the spacing between light emitting regions of any two sub pixels will comprise the projects of the leads which overlaps with projection of the gaps onto the underlay 110.

Regarding Claim 12, Park and Lee disclose: The display device according to claim 10, Park discloses in Figs 4 and 5: wherein the light-emitting units (SP) comprise at least one of red light-emitting units, green light-emitting units, and blue light-emitting units [0061].

Regarding Claim 13, Park and Lee disclose: The display device according to claim 10, Park discloses in Figs 4 and 5: wherein the TFT structure layer comprises: a first planarization layer (ILD2), wherein the leads (See mark-up for claim 1) are disposed on the first planarization layer; and a second planarization layer (PAS) disposed on the first planarization layer and covering the leads.

Regarding Claim 14, Park and Lee disclose: The display device according to claim 13, Park discloses in Figs 4 and 5: wherein the light-emitting layer comprises a first electrode (160) disposed on the second planarization layer (PAS), two ends of the first electrode are extended out of the light-emitting region (See Fig 5), and one end of the first electrode is connected to the lead through the second planarization layer (PAS) See Fig 5.

Regarding Claim 15, Park and Lee disclose: The display device according to claim 1, Park discloses in Figs 4 and 5:further comprising a pixel defining layer (BNK) disposed on the second planarization layer (PAS), wherein the pixel defining layer is provided with an opening (OP) arranged corresponding to the light-emitting region, and the first electrode in the light-emitting region is exposed from the opening (See Fig 5).


Regarding Claim 16, Park and Lee discloses: The display device according to claim 13, Park further discloses in Fig 5: wherein the TFT structure layer comprises:
an active layer (120) disposed on the underlay (110);
a first gate insulating layer (gi) disposed on the active layer;
a first gate electrode layer (130) disposed on the first gate insulating layer, wherein the first gate electrode layer comprises the bottom gate electrode layer (See Fig 5);
a second gate insulating layer (ild1) disposed on the first gate insulating layer (gi) and covering the first gate electrode layer (130);
a second gate electrode layer (135) disposed on the second gate insulating layer (ild1), wherein the second gate electrode layer comprises the top gate electrode layer (See Fig 5); and
an interlayer dielectric layer (ILD2) disposed on the second gate insulating layer (135) and covering the second gate electrode layer (135);
wherein the source electrode (140) and the drain electrode (145) are disposed on the interlayer dielectric layer (ILD2) and connected (indirectly in case of source electrode: See broadest reasonable interpretation of “connected” in note above) to the active layer (120) through the interlayer dielectric layer, the second gate insulating layer, and the first gate insulating layer (See Fig 5) [0063-0070].

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0162822 A1 hereinafter Park) in view of Lee, Won-se (US 2017/0012094 A1 hereinafter Lee) and further in view of Kim et al (US 2014/0151653 A1 hereinafter Kim)
Regarding Claims 9 (17), Park and Lee disclose: The array substrate according to claim 8 (16), Park further discloses in Figs 4 and 5: further comprising: and a buffer layer (112) disposed on the underlay (110), wherein the active layer (120) is disposed on the buffer layer [0063].
Park and Lee do not disclose: an encapsulation layer covering the light-emitting layer and the TFT structure layer.
However, Kim in a similar device discloses in Fig 3: an encapsulation layer (SL) covering the light-emitting layer (PA) and the TFT structure layer (comprising the TFT) [0062].
References Park, Lee and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Park and Lee with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park, Lee and Kim so that an encapsulation layer covering the light-emitting layer and the TFT structure layer as taught by Kim in Park’s and Lee’s device since an encapsulation layer protects the underlying light emitting device from external environment, moisture and oxygen.

Response to Arguments
Applicant’s arguments filed 6/23/2022 with respect to claim(s) 1-6, 8-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant's arguments with respect to Park references in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claim 1 stands rejected over prior art references of Park et al (US 2017/0162822 A1) in view of Lee, Won-se (US 2017/0012094 A1).
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811